EXHIBIT 10.71
 
Ryuji Ueno, MD, Ph.D., Ph.D.
24687 Yacht Club
St. Michaels, MD  21663
February 10, 2014


Dear Dr. Ueno,


This letter agreement (this “Agreement”) sets forth the terms and conditions
whereby you agree to provide certain services (as described below) to Sucampo
AG, with offices located at Baarerstrasse 22, 6300 Zug, Switzerland (the “SAG”
or  “Company”).
 
 
1.
Services

 
1.1
The Company hereby engages you, and you hereby accept such engagement, as an
independent contractor to provide certain services on the terms and conditions
set forth in this Agreement (the “Services”).   Your title during the Term of
this Agreement shall be Co-Founder, Chairman Emeritus and Scientific
Advisor.  Principal contact for you during the Term of this Agreement shall be
the Chief Executive Officer. The Services are set forth as Exhibit A to this
Agreement. The Company shall not control the manner or means by which you
perform the Services.

 
2.
Term

The “Term” of this Agreement shall commence on April 1, 2014, and shall continue
until March 31, 2015, unless earlier terminated in accordance with paragraph 10.
The Term shall automatically renew for successive one (1) year periods, unless
either party provides sixty (60) days advance written notice of its intention
not to renew.
 
3.
Fees and Expenses

 
3.1
As full compensation for the Services for the initial Term of this Agreement and
any subsequent Term unless the parties agree otherwise, the Company shall pay
you $50,000 monthly (the “Fees”). You shall submit monthly invoices to Company
listing the services provided the previous month.

 
3.2
In the event of travel or other expenses pre-approved in writing by the Company,
please follow the guidelines outlined in Exhibit B.  Exceptions to the costs
outlined in Exhibit B (such as more expensive accommodations or meals) should be
documented with approval from the Company.

 
3.3
The Company shall pay all approved expenses and undisputed Fees within thirty
(30) days after the Company's receipt of an invoice submitted by you to the
Company at ap@sucampo.com.

 
4.
Relationship of the Parties

 
4.1
You are an independent contractor of the Company, and this Agreement shall not
be construed to create any association, partnership, joint venture, employee or
agency relationship between you and the Company for any purpose. You have no
authority (and shall not hold yourself out as having authority) to bind the
Company and you shall not make any agreements or representations on the
Company's behalf without the Company's prior written consent.

 
 
Confidential
1
Ryuji Ueno

 
 

--------------------------------------------------------------------------------

 
4.2
Without limiting paragraph 4.1, you will not be eligible under this Agreement to
participate in any vacation, group medical or life insurance, disability, profit
sharing or retirement benefits or any other fringe benefits or benefit plans
offered by the Company to its employees, and the Company will not be responsible
for withholding or paying any income, payroll, Social Security or other federal,
state or local taxes, making any insurance contributions, including unemployment
or disability, or obtaining worker's compensation insurance on your behalf. You
shall be responsible for, and shall indemnify the Company against, all such
taxes or contributions, including penalties and interest. Any persons employed
by you in connection with the performance of the Services shall be your
employees and you shall be fully responsible for them.

 
5.
Intellectual Property Rights

 
5.1
The Company is and shall be, the sole and exclusive owner of all right, title
and interest throughout the world in and to all the results and proceeds of the
Services performed under this Agreement, including but not limited to the
deliverables produced under this engagement letter (collectively, the
Deliverables), including all patents, copyrights, trademarks, trade secrets and
other intellectual property rights (collectively Intellectual Property Rights)
therein. You agree that the Deliverables are hereby deemed a "work made for
hire" as defined in 17 U.S.C. § 101 for the Company. If, for any reason, any of
the Deliverables do not constitute a "work made for hire," you hereby
irrevocably assign to the Company, in each case without additional
consideration, all right, title and interest throughout the world in and to the
Deliverables, including all Intellectual Property Rights therein.

 
5.2
Any assignment of copyrights under this Agreement includes all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known as "moral rights" (collectively, Moral Rights). You hereby irrevocably
waive, to the extent permitted by applicable law, any and all claims you may now
or hereafter have in any jurisdiction to any Moral Rights with respect to the
Deliverables.

 
5.3
Upon the reasonable request of the Company, you shall promptly take such further
actions, including execution and delivery of all appropriate instruments of
conveyance, as may be necessary to assist the Company to prosecute, register,
perfect, record or enforce its rights in any Deliverables. In the event the
Company is unable, after reasonable effort, to obtain your signature on any such
documents, you hereby irrevocably designate and appoint the Company as your
agent and attorney-in-fact, to act for and on your behalf solely to execute and
file any such application or other document and do all other lawfully permitted
acts to further the prosecution and issuance of patents, copyrights or other
intellectual property protected related to the Deliverables with the same legal
force and effect as if you had executed them. You agree that this power of
attorney is coupled with an interest.

 
5.4
Notwithstanding paragraph 5.1, to the extent that any of your pre-existing
materials are contained in the Deliverables, you retain ownership of such
pre-existing materials and hereby grant to the Company an irrevocable,
worldwide, unlimited, royalty-free license to use, publish, reproduce, display,
distribute copies of, and prepare derivative works based upon, such pre-existing
materials and derivative works thereof. The Company may assign, transfer and
sublicense such rights to others without your approval.

 
 
Confidential
2
Ryuji Ueno

 
 

--------------------------------------------------------------------------------

 
5.5
Except for such pre-existing materials, you have no right or license to use,
publish, reproduce, prepare derivative works based upon, distribute, perform, or
display any Deliverables. You have no right or license to use the Company's
trademarks, service marks, trade names, trade names, logos, symbols or brand
names.

 
5.6
If applicable, you shall require each of your employees to execute written
agreements securing for the Company the rights provided for in this paragraph 5
prior to such employee providing any Services under this Agreement.

 
6.
Confidentiality

 
6.1
Your work, all communications regarding this matter, whether in writing or oral,
and all materials and other information provided to you by Sucampo and/or any
counsel for Sucampo, should remain strictly confidential. In the course of
providing Services, you acknowledge that you will have access to information
that is treated as confidential and proprietary by the Company, including,
without limitation, any trade secrets, technology, information pertaining to
business operations and strategies, customers, pricing, and marketing,
marketing, finances, sourcing, personnel or operations of the Company, its
affiliates or their suppliers or customers, in each case whether spoken,
printed, electronic or in any other form or medium (collectively, the
Confidential Information). Any Confidential Information that you develop in
connection with the Services, including but not limited to any Deliverables,
shall be subject to the terms and conditions of this paragraph. You agree to
treat all Confidential Information as strictly confidential, not to disclose
Confidential Information or permit it to be disclosed, in whole or part, to any
third party without the prior written consent of the Company in each instance,
and not to use any Confidential Information for any purpose except as required
in the performance of the Services. You shall notify the Company immediately in
the event you become aware of any loss or disclosure of any Confidential
Information.

 
6.2
Confidential Information shall not include information that:

 

 
(a)
is or becomes generally available to the public other than through your breach
of this Agreement;

 

 
(b)
is communicated to you by a third party that had no confidentiality obligations
with respect to such information; or

 

 
(c)
is required to be disclosed by law, including without limitation, pursuant to
the terms of a court order; provided that you have given the Company prior
notice of such disclosure and an opportunity to contest such disclosure.

 
7.
Representations and Warranties

 
7.1
You represent and warrant to the Company that:

 

 
(a)
you have the right to enter into this Agreement, to grant the rights granted
herein and to perform fully all of your obligations in this Agreement;

 

 
(b)
your entering into this Agreement with the Company and your performance of the
Services do not and will not conflict with or result in any breach or default
under any other agreement to which you are subject;

 
 
Confidential
3
Ryuji Ueno

 
 

--------------------------------------------------------------------------------

 

 
(c)
you have the required skill, experience and qualifications to perform the
Services, you shall perform the Services in a professional and workmanlike
manner in accordance with best industry standards for similar services and you
shall devote sufficient resources to ensure that the Services are performed in a
timely and reliable manner;

 

 
(d)
you shall perform the Services in compliance with all applicable federal, state
and local laws and regulations and Company compliance policies;

 

 
(e)
the Company will receive good and valid title to all Deliverables, free and
clear of all encumbrances and liens of any kind;

 

 
(f)
all Deliverables are and shall be your original work (except for material in the
public domain or provided by the Company) and, to the best of your knowledge, do
not and will not violate or infringe upon the intellectual property right or any
other right whatsoever of any person, firm, corporation or other entity.

 
7.2
The Company hereby represents and warrants to you that:

 

 
(a)
it has the full right, power and authority to enter into this Agreement and to
perform its obligations hereunder; and

 

 
(b)
the execution of this Agreement by its representative whose signature is set
forth at the end hereof has been duly authorized by all necessary corporate
action.

 
8.
Indemnification

 
Sucampo agrees to indemnify and hold harmless you from any losses, claims,
damages, judgments, costs or other liabilities or expense (including reasonable
legal fees) incurred in connection with any claim, action or proceeding brought
by a third-party as a result of this engagement, to the extent permitted by
applicable law.  You shall promptly notify Sucampo of any claim, action or
proceeding filed or threatened against you by any third-party in respect of
which indemnification may be sought hereunder.  You shall obtain the written
consent of Sucampo prior to settling any such claim, action or proceeding in
respect of which indemnification may be sought hereunder.
 
9.
Non-Solicitation

 
You agree that during the Term of this Agreement and for a period of twelve (12)
months following the termination or expiration of this Agreement, you shall not
make any solicitation to employ the Company's personnel without written consent
of the Company to be given or withheld in the Company's sole discretion.
 
10.
Termination

 
10.1
a)    The Company may terminate this Agreement without cause upon thirty (30)
days written notice to you. In the event of termination pursuant to this
paragraph 10.1(a), the Company shall pay you on a proportional basis any Fees
then due and payable for any Services completed up to and including the date of
such termination.

 

 
b)
You may terminate this Agreement without cause upon thirty (30) days written
notice to the Company. In the event of termination pursuant to this paragraph
10.1(b), the Company shall pay you on a proportional basis any Fees then due and
payable for any Services completed up to and including the date of such
termination.

 
 
Confidential
4
Ryuji Ueno

 
 

--------------------------------------------------------------------------------

 
10.2
The Company may terminate this Agreement, effective upon written notice to you,
in the event that you materially breach this Agreement;

 
10.3
Upon expiration or termination of this Agreement for any reason, or at any other
time upon the Company's written request, you shall within five (5) days after
such expiration or termination:

 

 
(a)
deliver to the Company all Deliverables (whether complete or incomplete) and all
hardware, software, tools, equipment or other materials provided for your use by
the Company;

 

 
(b)
deliver to the Company all tangible documents and materials (and any copies)
containing, reflecting, incorporating or based on the Confidential Information;

 

 
(c)
permanently erase all of the Confidential Information from your computer
systems; and

 

 
(d)
certify in writing to the Company that you have complied with the requirements
of this paragraph.

 
10.4
The terms and conditions of this paragraph 10.4 and paragraph 4, paragraph 5,
paragraph 6, paragraph 7, paragraph 8, paragraph 10.3, paragraph 11, paragraph
12 and paragraph 13 shall survive the expiration or termination of this
Agreement.

 
11.
Assignment

 
You shall not assign any rights, or delegate or subcontract any obligations,
under this Agreement without the Company's prior written consent. Any assignment
in violation of the foregoing shall be deemed null and void. The Company may
freely assign its rights and obligations under this Agreement at any time.
Subject to the limits on assignment stated above, this Agreement will inure to
the benefit of, be binding upon, and be enforceable against, each of the parties
hereto and their respective successors and assigns.
 
12.
Miscellaneous

 
12.1
You shall not export, directly or indirectly, any technical data acquired from
the Company, or any products utilizing any such data, to any country in
violation of any applicable export laws or regulations.

 
12.2
All notices, requests, consents, claims, demands, waivers and other
communications hereunder (each, a Notice) shall be in writing and addressed to
the parties at the addresses set forth on the first page of this Agreement (or
to such other address that may be designated by the receiving party from time to
time in accordance with this section). All Notices shall be delivered by
personal delivery, nationally recognized overnight courier (with all fees
pre-paid), facsimile or e-mail of a PDF document (with confirmation of
transmission) or certified or registered mail (in each case, return receipt
requested, postage prepaid). Except as otherwise provided in this Agreement, a
Notice is effective only if (a) the receiving party has received the Notice and
(b) the party giving the Notice has complied with the requirements of this
Section.

 
 
Confidential
5
Ryuji Ueno

 
 

--------------------------------------------------------------------------------

 
12.3
This Agreement, together with any other documents incorporated herein by
reference and related exhibits and schedules, constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to such subject matter.

 
12.4
This Agreement may only be amended, modified or supplemented by an agreement in
writing signed by each party hereto, and any of the terms thereof may be waived,
only by a written document signed by each party to this Agreement or, in the
case of waiver, by the party or parties waiving compliance.

 
12.5
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Maryland without giving effect to any choice or
conflict of law provision or rule.

 
12.6
If any term or provision of this Agreement is invalid, illegal or unenforceable
in any jurisdiction, such invalidity, illegality or unenforceability shall not
affect any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction.

 
12.7
This Agreement may be executed in multiple counterparts and by facsimile
signature, each of which shall be deemed an original and all of which together
shall constitute one instrument.

 
If this letter accurately sets forth our understanding, kindly execute the
enclosed copy of this letter and return it to the undersigned.
 
Very truly yours,


SUCAMPO AG


BY: /s/ Thomas J. Knapp
Name: Thomas J. Knapp
Title: Director & Secretary


ACCEPTED AND AGREED:
RYUJI UENO, M.D., PH.D., PH.D.




By:  /s/ Ryuji Ueno, M.D., PH.D., PH.D.
Date:
 
 
Confidential
6
Ryuji Ueno

--------------------------------------------------------------------------------